BLUFOREST INC. Ave. Republica del Salvador y Shyris Edificio Onix piso 10-C, Quito, Ecuador July 15, 2013 Via EDGAR Securities and Exchange Commission Office of Investment Management treet, NE Washington, DC 20549 Ladies and Gentlemen: Re: Bluforest Inc. (CIK Number 0001440172) – Request for Withdrawal of Post-Effective Amendment No. 1 to the Registration Statement on Form S-8 (File No. 333-189466) Pursuant to Rule 477 under the Securities Act of 1933, as amended, Bluforest Inc., a Nevada corporation, CIK Number 0001440172 (the “Company”), hereby requests the withdrawal of post-Effective Amendment No. 1 to its registration statement on Form S-8 (the “Amendment”).The Amendment was filed on July 10, 2013 as EDGAR submission type POS AM, Accession No. 0001524777-13-000288 and File No. 333-189466.No securities were sold under the Amendment. The Amendment was erroneously filed by the Company's third-party Edgar service provider as a submission type POS-AM rather than S-8 POS, and the Company will re-file using the correct S-8 POS submission type. Regards, Bluforest Inc. Per:/s/ Charles Miller Charles Miller President & C.E.O.
